 

 

 

'Casé I:19-Cv-01054-SES Document 1 Filed 06/20/19 Page 1 of 19

 

Pro Se I4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT |

 

 

 

for the
ad €._ District of Pon nsylven iin AL |
|
Division !
|
|
) Case No.
Q 0 Scot. Ob Gin her f ) (to be filled in by the Clerk “nen
Plainuiff(s)
1 Write the full name of each plaintiff who is filing this complaint.
Ef the names of all the plaintiffs cannot fit in the space above, ) f 5. J
‘please write “see attached" in the space and attach an additional ) . em qh of ( Cte of
page with the full list of names.) ) _ _
“v Jary [erat
hier BL 3 scnANTON
Corvrectronal officer 8, WA IK ) my 70 2019
Defendant(s) ) JUN
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannat fit in the space above, please )

with the full list of names, Do not include addresses here )

|
write “see attached” in the space and attach an additional page f PER DEP uTY LERK

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS |
(Prisoner Complaint) :

 

NOTICE |
Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’ s\full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’ s
birth; a minor's initials; and the last four digits of a financial account number. |
|
|
Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis. |

 

 

 

| Page | of 11
 

 

Case T-19-CV-01054-SES Document 1 Filed 06/20/19 Page 2 of 19

*Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

‘L The Parties to This Complaint

I A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

All other names by which
you have been known:
ID Number

Current [nstitution
Address

B. The Defendant(s)

eeded.
™ Name Roscoe Chem hers |

USP hewxS bur,

13475- 029 |
Pb Bok [606

City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or acorporation. Make sure that the defendant(s)

listed below are identical to those contained in the above caption. For an individual defendant, include

the person’s job or title (known) and check whether you are bringing this complaint against them in their

' individual capacity or official capacity, or both. Attach additional pages if needed. |

Defendant No. |
Name
Job or Title ¢éfknown)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (ifknown) .
Shield Number
Employer
Address

 

Mi individual capacity LE] Official capacity

B . Funk !

Cserectionc office L |
Nie i, a

 

 

Ciy State s Code

 

City State |
[J Individual capacity [| Official capacity

Zip Code

Page 2 of 1]
 

 

Casé T-19-CV-01054-SES Document1 Filed 06/20/19 Page 3 of 19

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

' Defendant No. 3 .
Name
Job or Title (known) |
Shield Number °
Employer
Address _ |

City State Zip Code
C] Individual capacity [j Official capacity

Defendant No. 4
Name
Job or Title if known)
Shield Number
Employer |
Address |

I
City State Zip Code
[] Individual capacity [J Official capacity |

|

‘
|

IL. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights. . |

A. ‘Are you bringing suit against (check all that apply):
M Federal officials (a Bivens claim)
[_] State or local officials (a § 1983 claim) |

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

|
C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are Suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
|
|

SA Needed |

| Page 3 of it
 

 

 

Case 1:19-cv-01054-SES Document1 Filed 06/20/19 Page 4 of 19

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”

42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color

of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed, |

the DeLerclun é Bhunk pat fosien ih fay feud by an thy LANG

itl. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check aif that apply): |

Pretrial detainee |
Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

Other (explain) Grgh ot te Speci (Menepeae é Pr re Be BG

IV. Statement of Claim

OH4OOO0

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include

further details such as the names of other persons involved in the events giving rise to your claims. Do not cite

any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed, |

A. . Ifthe events giving rise to your claim arose outside an institution, describe where and when they arose.

Lasrde On XBlK firct Pleo
| |

B. If the events giving rise to your claim arose in an institution, describe where and when r arose,

X Bleck test lear |
|

Page 4 of iI
 

 

 

 

 

 

 

Case 1:19-cv-01054-SES Document 1 Filed 06/20/19 Page 5 of 19

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur? |

May 12017 Denner time

|
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

L wes Hroush uy L Acve Severe. Stan gche (Poh
A wer herd & brcthe f LUE bile D wat herne,
a herb a tack gah ZT heel lve rea, be

Vv. — Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

, |
Medres ( re Fase te Fee We fhe wearoler one arrthaf
wurderr refare te de any a hut Phery refare 6 allow

Me te exhaust hy adnastlrs AL Weare oly 5 Seyrh gf SL Wo JS
intinely, . |

State briefly what you want the court to do for you. Make no legal arguments, Do not cite any cases or statutes,
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims. |

L pant % B. fiak {red L tint to he Compeala te,|
14.50 666,60 Gad fo he muted t lw Cocua'ty <tvIibyy
Cao Ric Y B, pa KK te be Ohare Cm tna dy

VIL Relief

 

| Page 5 of 11
 

 

 

 

 

 

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) |

VEL.

Case 1:19-cv-01054-SES Document TI Filed 06/20/19 Page 6 of 19

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C..§ 1997e(a), requires that “[nJo action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not

exhausted your administrative remedies, |

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

x Yes
[] No . .

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim({s). |

Unrted St fey Peritert rary hewrthug

B, Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure? |

Ml Yes , |
(1 ne

[J Do not know |

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

i Yes .
[_] No |
LC] Do not know |

If yes, which claim(s)?

he west to he Nepuite cA ng 2 Aa ves Liga tien oft

PESVR Cam UC

al| fe tp nuttbigete. rts 4 a rus conduct

 

| Page 6 of 11
 

 

 

Case 1:19-cv-01054-SES Document1 Filed 06/20/19 Page 7 of 19 |

Pro Se_14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

D, Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint? |

Bl ves .
[7] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CI] Yes
[| No | |
|

E. If you did file a grievance:

1. Where did you file the grievance? at US? Lewes barge On My ad, AOl:

2. What did you claim in your grievance? Tht % b fos ts Some Kn ch a7
Porson iM hy Bed, Tuantel fae ce lh > nual fed it

Progra sti fount FIRG OF

 

3. What was the result, if any? they did IN y f a
EAlh He Gp Gon fina rol

tame radia) ad Nel the Bp of Fane BA

Regard ames fOr feds |

4. What steps, if any, did i take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Lhileh a Bord Rerecy € 97975 §-F/ ah fhe
R. Jected 1 Say mT z+ Wes: lin Broly whale

tg saul Com {a

Bp TH Okt

 

| Page 7 of Ut
 

 

 

 

Case 1:19-cv-01054-SES* Document 1 Filed 06/20/19 Page 8 of 19

Pro Se_14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1, If there are any reasons why you did not file a grievance, state them here:

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any AA jnformation that is relevant to the te ew ode admihist
remedies. The PL RA A st, ja TAr4 matt ey cuke py muh, the:
Remed, betere il, a Gvil fut HA USC ate), AL Remedy

hecene peal sly, ah a petton ofkreval veh, fe, vaccdecs
aAStre thy Rr Pittamt te 2E CER SF oY ° he
A) You may attach as exhibits to this c dmplaint any documents related to the exhaustion of your
administrative remedies.)

VII Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that iti is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g). |

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”? |

m Yes | |

|
[_] No
|

If yes, state ee. court dis Py your case, when this occurred, and attach a copy of the order i possible.

Chamhis Ve Crank NO.4/13~cv-06 I¢b-TAS (6) Lows
Chamhers Ve Fehr men M HS~ Cv- O46S2- SL p- OH Gorn

|
|

| Page 8 of iI
(oO

| Case 1:19-cv-01054-SES Document1 Filed 06/20/19 Page 9 of 1

 

 

 

 

 

 

 

 

 

 

 

CR MEET

 

 

 

 

 

 

 

 

 

QF FT TP STO PG FO OS

wren HE-G-FEBGNY- SE OFS ATT
CEEIOAD TSW [OY PIG AK fy

POT E'S) COS IS CEAID-MI-L Th If PAIS TK SAFIN

CAT UR F CEO MS OY sory Th FAG)

CAO SIO BISON TE WIPO A Fay

|
yr Pe

 

 

 

 

 

\

 

 

 

 

 

 

 

 

 
 
 

Case 1:19-cv-01054-SES Document I Filed 06/20/19 Page 10 of 19 |

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) |

 

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action? |

x Yes |

[_] No |

‘ . . . . | .
If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

l. Parties to the previous lawsuit |

Plaintiff(s) are Boscoe. Chem bers

Defendant(s) Jy QuctrsAy |

2. Court fi ederal court, name the i ; if state I name the county and State) |

M, le Dittict g fant

3. Docket or index number

BilG -~Cv- A300

4. Name of Judge assigned to your case |

Sader Hoe igns anh Me certrn a Judge Separite

5. Approximate date of filing lawsuit |

|
cttuc | Ay Stnterce. Couck Tadee tnkepcted rhc G curl Satt

6. Is the case still pending? |

Vane CL |

[J Yes |

no .

If no, give the approximate date of disposition. L | Lim atten o bra SS On a
“— |

|
7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered

in your favor? Was the case appealed? t
Ri in molyon e yeat 4s Acnyes Nulsusnt ty fel fr obavel
(LHL hecante Z techa reall AA net Hed the cal Complen f
“he toute 2 bas pot thew Lfpciel ae May odminthabur Kir

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment? |
YS

| Page 9 of It
 

 

 

 

 

Case 1:19-cv-01054-SES Document1 Filed 06/20/19 Page 11 of 19

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
— nt eae
N) Yes '
L] Ne

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

|. Parties to the previous lawsuit |
Plaintiff(s) R cy (ban heat’ |
f f

Defendant(s) Lt LCA, Curth [back et oJ

2. Court (iffederal court, name the district; if state court, name the county and State) |

Meddle Derhec€ of Panty bani

 

 

 

 

 

3. Docket or index number

S1G- Cy- [669

4, Name of Judge assigned to your case

Marital Separite how Alen N, Bloth |

5. Approximate date of filing lawsuit
ort Mey Ep dot y

6. 1s the case still pending?

y Yes
LJ No |
|

If no, give the approximate date of disposition |

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
 

| Koscoe (ae hes

Ase 1:19-cv-01054-SES Document 1 Filed 06/20/19" Page 12 of 19 |

 

Lt CHerere eta {

 

| Corfe ( Dithcl at Clan.

 

| Sil -CV- OAS¢>-_ |

 

Niche i ites weld t Mes. tte & Take Mevsa é Scall

 

| Dec AGT

 

Kes

 

 

! Roscoe. Phen bess

 

| luarder Devel oe Cho ork et cl

 

al Hedd be Dertere ot Paantyl in g

 

 

 

 

 

oe

Bl Br1G-Cv- (207 4
vA Ly NMersaat fk Jenun ‘to uw) Hen. WV. Hoch |
SM] Tone BRO
(il Yes |

 

 

Ly

Resco (nara —_

 

De And ove ED ng x tt. {

 

 

 

 

 

 

LALA

Nrdd le Dat ot. af Denia i ler rt so
a SiIK-CV- AASL |
- | | Masten’ t Seg oot ow Fader. Alen Bok

 

Yer LL ont

 

= Koslisv, Z

£ Kawa flay hove. not _eddress af yet,
7 |

 

c

 

 

 

_|

 

. } fy; ’
~~ .
’ . ‘

 

 

 

 
 

 

 

 

Case I:19-cv-01054-SES Document I Filed 06/20/19 " Page 13 of 19

 

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner) ____
Certification and Closing |

IX,

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a re
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

asonable

|

[ agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: Laine Be au /

Signature of Plaintiff

|
|

|

 

Roscoe. mbes
15495-0030

Printed Name of Plaintiff
Prison Identification #

Prison Address

 

US? AowShuy Ebi box [000

 

 

 

 

 

 

 

 

AewiS dure VA 12577
City State Zip Code

B. For Attorneys |
Date of signing: Ariane (Irs (SC LA tear L |
Signature of Attorney
Printed Name of Attorney |
Bar Number
Name of Law Firm |
Address |
|

City State Zip Code

Telephone Number
E-mail Address

Page It of It
 

 

 

Case IIg-Cv-01054-SES” Document I Filed 06/20/19 Page 14 of 19 |

Py -

Lew: 1330.13D .
ADMINISTRATIVE REMEDY PROGRAM .
ATTACH MENT A

INFORMAL RESOLUTION ATTEMPT #_/9- 69

~ In accordance with Program Statement: 1330.13, Administrative Remedy Program, this form will
‘serve as documentation by the respective staff member and the unit manager to indicate an -
‘informal attempt to O.. th complaint of the following inmate:

NAME: Coe. So REG NO: 498-030.

FORM TO INMATE: f lay dX, RO _ STAFF: K. sembérlng X-BLOCK

‘ (date). — oT, (name) . (unit)
A BP-299 (23 3) WILL NOT ORDINARILY BE ACCEPTED. WITHOUT THIS COMPLETED FORM ATTACHED —

 

“On i. N peg Al Ue Ba ed bi pat some Kral ah:

for ha Ta Mx dtuner Fane gel” w0S fhrowhe - ay) cad.
Ino Severe Urmache.cthel.~ va oe LeontlFacl He

Games. footgce. tor YAK Frit Flo aud eve

QVYY HHS Correcttcne/, hiveew _, Fal a> wok Tax phe
Cad Sumedth/ng te ye Took nA. An chs dha. ety |

 

5 lip ele 0G (am & ta Peacgl SIO LY, Baa ERTS
ze bin Tt fe bh

nk’ Vewedt Z by SLA GHit?’ gid 7
want: LATS al BEES te, Vevdtu) on Chevette. J

 

 

 

. QBce/T Pile. Genk foc PF Ad j 74 Ve.

im. Ohy plo otic Or Te Cam mn Cache frat J 7

“Watln ( Cred Bulel ey
Dg ener PDL oR sagt AWA

 

 

OHy ce he Consucteel £. ot ts tile Chove2et | ZT dust
pr AWS Catrectithal o weer (KngoS fhe t Seliy, ly

 

 

 

Aeyhet he 0 dint, fe Venind te Sneak “tes SLA

Ce_ ack Ly Fecacl 7 AIS:

 

 

The Unt tan MN Gwore. ope Tike rai kefdiak

 

 

 

J
| ty fag Launtel KC (ntaberling hat efice fe ghee mee “Bp

 

res [ AG) Fi

[
|

 

 

 

Case I:19-CV-01054-SES Document I Filed 06/20/19 Page 15 of 19

|
LEW 1330.13D

ADMINISTRATIVE REMEDY PROGRAM
ATTACHMENT A CONTINUED |

FOR STAFF USE ONLY: (to be completed within 5 working days)
1. Date Received from inmate: __ 05-23-2019 |

2. Staff Member Assigned to Respond to U/M: __D. Knapp

3. Efforts Made to Resolve the Problem:

 

4. Applicable Program Statement Used in this Informal Resolution Attempt:

5. Inmate’s Response to Informal Remedy Attempt:

Prepared by: _K. Gemberling/ Correctional counselye eZ Sz

Received by (U/M): C. Berkoski/ Unit Manager lh inbeok

|
Original Returned to Inmate (Date): bL3lee

cc: Central File
 

 

Case 1:19-cv-01054-SES Document1 Filed 06/20/19 Page 16 of 19 |

Inmate Name: Chambers, Roscoe .
Inmate Reg. No. 13495-030
Quarters: . X~Block

. :

In your Informal Resolution Attempt, received May 29, 2019, wherein

you claim staff contaminated your food tray on May 9, 2019. You are
requesting an investigation be conducted.

Staff misconduct is viewed very seriously. Staff conduct is governed
by Program Statement 3420.11, Standards of Employee Conduct, dated
December 6, 2013. An examination has been conducted regarding your
claims, to include interviews with applicable staff anda review
of documentation. No significant information was discovered to

suppert your claims or show staff was negligent in their duties.
Furthermore, staff identified in your complaint denied contaminating

your food tray in any way.

Based on this evidence, your request for Informal Resolution is
denied.

J. ov” f= Date
 

 

Case T'19-Cv-01054-SES Document i Filed 06/20/19" Page I7 of 19

REJECTION NOTICE ~ ADMINISTRATIVE REMEDY

tae ‘

DATE: JUNE 5, 2019

FROM: ADMINISTRATIVE REMEDY COORDINATOR
LEWISBURG USP

,

Ke eee ae ee we we

‘TO :--ROSCOE CHAMBERS, 13495-030° .
LEWISBURG—USP-... --UNT.:.X-BLOCK,. QTR: X02-1170
2400 ROBERT F. MILLER DRIVE . ,
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS ADMINISTRATIVE REMEDY REQUEST
"IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
- OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 979758-Fl ADMINISTRATIVE REMEDY REQUEST
DATE RECEIVED : JUNE 5, 2019 . ,

’ SUBJECT 1 : UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2 : ‘

INCIDENT RPT NO:
“REJECT REASON 1; YOUR REQUEST IS UNTIMELY. INSTITUTION AND CCC REQUESTS

(BP-09) MUST BE RECEIVED W/20 DAYS OF THE EVENT COMPLAINED

ABOUT.

ee,
|
Case 1:19-cv-01054-SES Document1 Filed 06/20/19 Page 18 of
U.S.. DEPARTMENT OF JUSTICE ~ REQUEST FOR ADMINISTRATIVE RE
Federal Burcau of Prisons : ‘ |

a |

Type or use ball-point pen. If attachments are needed, submit four copies, Additional instructions on reverse.

From: “Chek Ascot. [3775-630 Y blak YsP Lew hry

LAST NAME, FIRST, MIDDLE INITIAL REG. UNIT | INSTITUTION

Part A- INMATE REQUEST “7 rp nest Fae Coon ce tb preserve Fo~
¥ bloclk [ &irs¢ Neos on ey 7, Zot GEL Funk pot
tok fy hy Im Ped ry at dang five, Z WhS 3¢G

“Aad vowing yp y T want oe Tootage prserve er

we ie ih ped a Ke Cle athe he PSE O0 ¢7
G “, hi Ky é Dre. t W/LES/
SIS eg STH 4 i (A Cen fe he Db
Contacte and net th beve. 5 BR cf ad ny He Ibe

Tine 3 AY

DA TE
Part B- RESPONSE

 

SIGNATURE OF REQUE TES

RECEIVED

|
JUN 05 2019

ADMIN REMEDY CLERK
USP LEWISBURG

 

 

DATE , WARDEN OR REGIONAL DIRECTOR
Lf dissatisfi ed w vith this response, you may appeal to the Regional Director, Your appeal must be received in the Regional Office within 20 mec the date af this response.

“ORIGINAL; RETURN TO INMATE CASE NUMBER: —_}

 

 

CASE NUMBER:

Part C- RECEIPT’

Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG, NO, UNIT

SUBJECT:

 

 

DLOCIDICNIT'C CIMALATIIDE (OTAEL tACRAD EDL
Case 1:19-cv-01054-SES Documenti1 Filed 06/20/19

 
 
  

fo.

| Inmate Name:

Register Number:
United States Penitenti

ary Mj

P.O. Box 1000 how

47 WN 2019

Lean Mell

Page 19 of 19

 

 

 

RECEIVED
SCRANTON

JUN 26 2013

een Le {Kee of the Cle K
4 ME tates Drstrick Cowt

 

for the Heddle District of Pancreas

hose |

 

Willian J NEAL Pedowl BIDA SUS Co.

 

 

| S Notth Weshnetoa AW
335 Aportie wethanston Aycan

SCRAN Ton PA 1850 IN ¥

|
